        Case 1:19-mc-00034 ECF No. 1 filed 03/29/19 PageID.1 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



R. ALEXANDER ACOSTA,                                 )
Secretary of Labor, United States                    )
Department of Labor,                                 )
                                                     )
               Petitioner,                           )
                                                     )       Case No.
       v.                                            )
                                                     )
CHERRY HOME ORCHARDS, LLC,                           )
                                                     )
               Respondent.                           )



                  SECRETARY OF LABOR’S PETITION TO ENFORCE
                    ADMINISTRATIVE SUBPOENA DUCES TECUM

       Petitioner R. ALEXANDER ACOSTA, Secretary of Labor, United States Department

of Labor (“the Secretary”) hereby alleges:



                                JURISDICTION AND VENUE

       1.      This Petition is brought to compel Respondent CHERRY HOME ORCHARDS,

LLC (“Respondent”) to comply with an Administrative Subpoena Duces Tecum issued by the

Regional Director of the Cincinnati Regional Office of the Employee Benefits Security

Administration (“EBSA”) of the United States Department of Labor in an investigation

conducted pursuant to Section 504 of the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1134.

       2.      This Court has subject matter jurisdiction over this Petition pursuant to Sections 9

and 10 of the Federal Trade Commission Act, 15 U.S.C. §§ 49 and 50, as made applicable to

ERISA by Sections 504(c) and 502(e)(1) of ERISA, 29 U.S.C. §§ 1134(c) and 1132(e)(1).

       3.      Respondent is a limited liability company with a place of business at 7271 North

West Bayshore Drive, Northport, Michigan 49670, within the jurisdiction of this Court. Exhibit
           Case 1:19-mc-00034 ECF No. 1 filed 03/29/19 PageID.2 Page 2 of 6




1 at ¶ 5 (attached hereto and made a part hereof) and Exhibit 2 (attached hereto and made a part

hereof).

        4.      Brian Mitchell (“Mitchell”) is the sole owner and principal of Respondent.

Exhibit 1 at ¶ 7.

        5.      Mitchell resides at 7444 North Swede Road, Northport, Michigan 49670, within

the jurisdiction of this court. Id. Respondent’s mail is delivered to Mitchell at his residence. Id.;

Exhibit 3 (attached hereto and made a part hereof).

        6.      Respondent sponsors the Cherry Home Orchards, LLC 401(k) Plan (“Plan”) (see

Exhibit 2, Box 2a), which is the subject of an EBSA investigation pursuant to ERISA § 504(a),

29 U.S.C. § 1134(a). Exhibit 4 (attached hereto and made a part hereof).

        7.      The Plan is administered at 7271 North West Bayshore Drive, Northport,

Michigan 49670, according to the IRS Form 5500—Annual Return/Report as Plan

Administrator, within the jurisdiction of this Court. Exhibit 2, Box 3a.

        8.      Venue lies in the Western District of Michigan, Southern Division, pursuant to 15

U.S.C. § 49 and 28 U.S.C. § 1391(b)(1) because the Respondent is located in this judicial district

and the Plan is administered in this judicial district. Id.



                           THE INVESTIGATION AND SUBPOENA

        9.      At all times relevant hereto, EBSA has been conducting an investigation of the

Plan under ERISA § 504(a)(1), 29 U.S.C. § 1134(a)(1), to determine whether any person has

violated or is about to violate any provision of Title I of ERISA or any regulation or order

promulgated thereunder. Exhibit 1 at ¶ 3; Exhibit 4 (attached hereto and made a part hereof).

        10.     In the course of its investigation, EBSA determined that obtaining certain

information from Respondent was essential and necessary to determine whether any ERISA

violations occurred or were about to occur. Exhibit 1 at ¶ 6.

        11.     On May 4, 2018, L. Joe Rivers, Cincinnati Regional Director of EBSA (“Regional

Director Rivers”) issued an appointment letter to the Plan Administrator, indicating that EBSA

                                                   2
         Case 1:19-mc-00034 ECF No. 1 filed 03/29/19 PageID.3 Page 3 of 6




was conducting its investigation of the Plan and attaching a “List of Documents Required for

Examination” of the Plan to be made available to Auditor Brubaker on May 29, 2018. Exhibit 1

at ¶ 4; Exhibit 4.

        12.     On June 27, 2018, L. Joe Rivers, Cincinnati Regional Director of EBSA, pursuant

to authority vested by ERISA § 504(c), 29 U.S.C. § 1134(c), issued an Administrative Subpoena

Duces Tecum (“Subpoena”) directed to Respondent. Exhibit 1at ¶ 9; Exhibit 5 (attached hereto

and made a part hereof).

        13.     EBSA served the Subpoena to Respondent at 7444 N. Swede Road, Northport,

Michigan 49670 by United Parcel Service—Signature required, on July 3, 2018. Exhibit 1 at ¶

11; Exhibit 5. The Subpoena required Respondent to produce responsive documents by July 12,

2018. Exhibit 1 at ¶ 10; Exhibit 5 at 3.

        14.     On July 3, 2018, United Parcel Service emailed delivery notification to EBSA

Auditor Karl Brubaker. Exhibit 1 at ¶ 11; Exhibit 6 (attached hereto and made a part hereof).

The delivery notification indicated that the Subpoena was signed for by “Mitchell.” Id.



              RESPONDENT’S FAILURE TO COMPLY WITH THE SUBPOENA

        15.     Respondent failed to respond to the Subpoena by the July 12, 2018 deadline.

Exhibit 1 at ¶ 15.

        16.     Respondent promised to provide some documents to EBSA on July 11, July 12,

and July 13, 2018. Exhibit 1 ¶ 13-14 and 16-17.

        17.     On July 17, 2018, Respondent produced some Plan statements for 2014 and 2015,

but not the documents required by the Subpoena. Exhibit 1 ¶ 20 and 36.

        18.     EBSA Auditor Karl Brubaker (“Auditor Brubaker”) sought compliance with the

Subpoena by making at least 38 attempts to contact Respondent by telephone and e-mails

between July 10, 2018 and January 3, 2019. Exhibit 1 at ¶ 12-32; Exhibit 7 (attached hereto and

made a part hereof).



                                                3
         Case 1:19-mc-00034 ECF No. 1 filed 03/29/19 PageID.4 Page 4 of 6




       19.       On August 10, 2018, Ruben R. Chapa, ERISA Counsel for the U.S. Department

of Labor, Office of the Solicitor, sent a letter by United States Postal Service Certified Mail

stating if Respondent did not comply with the Subpoena by August 17, 2018, the Secretary may

seek to file an action in federal district court to enforce the Subpoena. Exhibit 1 at ¶ 25; Exhibit

7 (attached hereto and made a part hereof).

       20.       On September 17, 2018, Respondent produced a spreadsheet of 2015 distributions

with no payroll details. Exhibit 1 at ¶ 29.

       21.       On September 21, 2018, Respondent produced two spreadsheets to show payroll

deferrals for some dates in 2015 and 2017 with insufficient details to determine the dates and

amounts of deferrals, or the employees making the deferrals. Id. at ¶ 31. Respondent also

produced a spreadsheet showing annual withholdings by participant in 2017 with no detail by

pay dates. Id.

       22.       On January 14, 2019, EBSA referred the matter to the U.S. Department of Labor,

Office of the Solicitor for Subpoena enforcement.

       23.       On January 31, 2019, Respondent produced 2018 Form W-2s for nonparticipants

and a document titled “Master Control Register,” which included only nonparticipants, for the

pay period ending August 18, 2018 and paycheck date of August 23, 2018. Exhibit 1 at ¶ 33.

       24.       EBSA attempted to obtain Plan records and documents directly from the Plan’s

vendors, as well. Exhibit 1 at ¶ 34.

       25.       On March 19, 2019, Ruben R. Chapa, ERISA Counsel for the U.S. Department of

Labor, Office of the Solicitor, sent a letter by United States Postal Service Certified Mail Return

Receipt Requested and by United States Postal Service regular mail stating if Respondent did not

comply with the Subpoena on or before March 28, 2019, the Secretary may file an action in

federal district court to enforce the Subpoena. Exhibit 1 at ¶ 35; Exhibit 9 (attached hereto and

made a part hereof).




                                                  4
        Case 1:19-mc-00034 ECF No. 1 filed 03/29/19 PageID.5 Page 5 of 6




       26.    To date, Respondent has failed to comply with the Subpoena because it has not

provided all the following responsive documents to Subpoena Request (Exhibit 1 at ¶ 36):

         Request #            Document

                 2. Summary Annual Reports for 2014 and 2016;

                 3. Fiduciary liability policy;

                 4. Trust statements from May 7, 2018 to production;

                 4. Most recent Participant account statements at date of production;

                 5. Respondent’s payroll registers and other documents showing participant

                     contributions withheld from employees’ pay, including payroll registers

                     showing the individual and aggregate withholdings by pay date, from

                     January 1, 2014 to date of production for periods when Respondent

                     prepared payroll;

                 6. Documents confirming the remittance and deposit of employee

                     contributions to the Plan from January 1, 2018 to production;

                 7. Communications to Plan participants regarding late and/or delinquent

                     contributions;

                 9. Documents confirming the remittance and deposit of Respondent

                     matching contributions to the Plan, from January 1, 2018 to production;

                12. Communications among the Respondent, the Plan, Employee Fiduciary

                     LLC, and Matrix Trust Company; and

                13. Respondent’s bank account and investment account statements from

                     January 1, 2014 to production.


                                      PRAYER FOR RELIEF
       WHEREFORE, the Petitioner prays that this Court enter an order requiring Respondent

CHERRY HOME ORCHARDS, LLC, to appear on a date certain to show cause, if any there be,

why its representative should not appear before the designated EBSA representative at such time

                                                  5
        Case 1:19-mc-00034 ECF No. 1 filed 03/29/19 PageID.6 Page 6 of 6




and place as the Secretary or the Court may set, then and there to produce such designated

documents and records as required by the Subpoena; and that the Petitioner have such other and

further relief as may be necessary and appropriate.



       Dated: March 29, 2019
                                                      KATE S. O’SCANNLAIN
                                                      Solicitor of Labor

                                                      CHRISTINE Z. HERI
                                                      Regional Solicitor


                                                      /s/ Ruben R. Chapa
P.O. Address:                                         RUBEN R. CHAPA
Office of the Solicitor                               ERISA Counsel
U.S. Department of Labor
230 South Dearborn Street                             Attorneys for R. Alexander Acosta,
Chicago, Illinois 60604                               Secretary of Labor,
Telephone: (312) 353-6993                             United States Department of Labor,
Fax: (312) 353-5698                                     Petitioner
E-mail: Chapa.Ruben@DOL.gov




                                                6
